FILED
DEC 05 2018

AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subject to Forfeiture PETER A. MOORE, JR. CLERK
BY ‘DEP CLK

UNITED STATES DISTRICT COURT
for the

Eastern District of North Carolina

 

 

In the Matter of the Seizure of

CaseNo.S:|8- M1 \- 2084-\G

2014 Mercedes Benz S550, with VIN
#WDDUG8CB9EA009828

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property inthe Eastern _ District of
North Carolina is subject to forfeiture to the United States of America under 18 ~=US.C.§

981 and 982 (describe the property):
Black 2014 Mercedes Benz $550, with VIN # #WDDUG8CB9EA009828, purchased on or about February 3, 2014, with
funds traceable to the criminal proceeds of TEYF's unlawful specified activity.

The application is based on these facts:
See attached affidavit

© Continued on the attached sheet.

fata. Kecbards > be fly

 

Applicant's signature Applicant’s signature |
Kid Th A .
Roberr A. Rite Te. Seis. Agéwr Ap os} i |
Printed name and title ha name and ie title ps
| } (
On this ¢ day of December 2018, [oth UT A. Iiigides Si KS te of wie appeared before

 

qh me via reliable electronic means, was-placed under oath, and attested to the contents of this Affrdawit. ei Legptow -
ayefte

 

 

VU Judge's signature NX

City and state: i 6 t 7 WV JAMES E. GATES, U.S. Magistrate Judge

Printed name and title

 

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 1 of 50 #
 

SEALED
AFFIDAVIT IN SUPPORT OF
APPLICATION FOR A SEARCH AND SEIZURE WARRANT

STATE OF NORTH CAROLINA |

COUNTY OF WAKE, to wit:

We, ERIC J. PHILLIPS and ROBERT A. RICHARDS, being first duly
sworn, do hereby depose and say:
INTRODUCTION
Ls We make this affidavit in support of a seizure warrant
pursuant to 18 U.S.C. §§ 981(b) and 982(b) (1), to seize for
purposes of civil and/or criminal forfeiture the funds and assets
described below as property representing the proceeds of, involved
in, or facilitating violations of, 18 U.S.C. §§ 18 U.S.C. §§ 371
(Conspiracy) , 1956(a) (1) (Laundering of Monetary Instruments) ,
1956(a) (2) (International Money Laundering), 1957 (Sigaaing in
monetary transactions in property derived from specified unlawful
activity), 1956(h). (money laundering conspiracy), and offenses
against a foreign nation involving the bribery. of a public
official:
a. The balance of funds in account number
237011763905, (hereinafter “BOA 3905”) in the name of Leonid
I. Teyf at Bank of America in an amount not to exceed

$14,676,108, the proceeds of LEONID I. TEYF’s specified

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 2 of 50 1 (gy
 

unlawful activities that have. been deposited into the

account ;

b. The balance of funds in account number
237025336014, (hereinafter “BOA 6014”) in the name of Tatyana
A. Teyf at Bank of America in an amount not to exceed
$17,924,907, the proceeds of LEONID I. TEYF’s specified
unlawful activities that have been deposited into the
account ;

c. The balance of funds in account number
237026903844, (hereinafter “BOA 3844”) in the name of Tatyana
Teyf Revocable Trust, Tatyana A. Tey£, and Leonid I. Teyf at
Bank of America in an amount not to exceed $2,777,022, the
proceeds of LEONID I. TEYF’s specified unlawful activities
that have been deposited into the account;

d. The balance of funds in account number
237027279409, (hereinafter “BOA 9409”) in the name of Leonid
Teyf Revocable Trust, Leonid I. Teyf, and Tatyana A. Teyf at
Bank of America in an amount not to exceed $4,036,952, the
proceeds of LEONID I. TEYF’s specified unlawful activities

that have been deposited into the account;

e. The balance of funds on account number
237005851991, (hereinafter “BOA 1991”) in the name of Leonid
Ef, Teyf at Bank of America in an amount not Ba exceed

\

$14,939,556, the proceeds of LEONID I. TEYF’s specified

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 3 of 50 “ey
 

unlawful activities that have been deposited into the
account;

| £. The balance of funds in dacung number
237034389748, (hereinafter “BOA 9748”) in the name of Tatyana
Teyf at Bank of America in an amount not to exceed $9,000,000,
the proceeds of LEONID I. TEYF’s specified unlawful
Lobivieies that have been deposited inve the account;

g. The balance of funds in account — number
237018033285, (hereinafter “BOA 3285”) in the name of résntd
I. Teyf and Tatyana A. Teyf at Bank of America in an amount
not to exceed $5,962,121, the proceeds of LEONID I. TEYF’s
specified unlawful activities that have been deposited into
the account;

h. The balance of funds in account number 696801736,
(hereinafter “BOA 1736”) in the name of New Market Way, LLC,
Leonid I. Teyf and Tatyana A. Teyf at Bank of America in an
amount not to exceed $1,300,000, the proceeds of LEONID I.
TEYF’s specified unlawful activities that have been deposited
into the account;

i. The balance of funds in account numbers
an aeendeie, (hereinafter “BOA 1314”) , . (hereinafter “BOA
1292”) and 291015873691, (hereinafter “BOA 3691”) in the
names of CTK deenaporka Cine: Inc., Leonid I. Teyf and Alexey

Timofeev at Bank of America in an amount not to exceed |

Case 5:18-mj-02084-JG_ Document 1 Filed 12/05/18 Page 4 of 50 jy
 

$30,000, $56,000, and $60,000, respectively, the proceeds of
_LEONID I. TEYF’s specified unlawful activities that have been
deposited into the CTK Transportation, Inc. accounts.

j.The balance of funds in = account number,
291022321563, (hereinafter “BOA 1563”) in the names of CTK
Transportation, Inc., Alexey Timofeev, and Tatyana A. Teyf at
Bank dt America in an amount not to exceed $40,000, the
proceeds of LEONID I. TEYF’s specified unlawful activities
that have been deposited into the account;

k. The balance of funds | in account number
(291024427892, (hereinafter “BOA 7892") in the name of Alexey
Timofeev and Olesya Timofeeva at Bank of America in an amount
not to exceed $25,000, the proceeds of LEONID I. TEYF’s
specified indaweut activities that have been deposited into
the account.

1. The balance of funds in account Manes
237012294884, (hereinafter “BOA 4884”) in the name of Alexey
Timofeev and Olesya Timofeeva at Bank of America in an amount
not to exceed $267,500, the proceeds of LEONID I. TEYF’s
ssatiauad unlawful activities that have been deposited into
the account;

m. The balance of funds in account number 868433951,
(hereinafter “FCB 3951”) in the name of Tatyana Teyf at First

Citizens Bank in an amount not to exceed $2,450,000, the

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page5of50 — PA
 

proceeds of LEONID I. TEYF’s specified unlawful activities
that have been deposited into the account;

n. The balance of funds in account number 878320918,
(hereinafter “FCB 0918”) in the name of Tatyana Teyf at First
Citizens Bank in an amount not to exceed $2,400,000, the
-_proceeds of LEONID I. TEYF’s specified unlawful activities
that have been deposited into the account;

o. The balance of funds in account number 5401101502,
(hereinafter BB&T 1502”) in the names of Leonid I. Teyf and
Grigory L. Teyf at BB&T in an amount not to exceed $5,035,000,
the proceeds of LEONID I. MTEYF’s specified unlawful
activities that have been deposited into the account ;

p. The balance of funds in account number 868433812,
(hereinafter “FCB 3812”) in the names of Leonid I. Teyf and
Grigory L. Teyf at First Citizens Bank ee amount not to
exceed $5,035,007, the proceeds of LEONID I. TEYF’s specified
unlawful activities that have been deposited into the
account ;

q. The balance of funds in account number 878320897,
(hereinafter “FCB 0897”) in the names of Leonid I. Teyf and
Grigory L. Teyf at First Citizens Bank in an amount not to
exceed $5,000,000, the proceeds of LEONID I. TEYF’s specified

unlawful activities that have been deposited into the

account;

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 6 of 50 5 ay
 

r.,The pellancd of funds in account number 5208134304,
(hereinafter “BB&T 4304”) in the name of Lank Ventures, LLC
at BB&T in an Stitt Haste to exceed $1,000,000, the proceeds
of LEONID I. TEYF’s specified acwett activities that have

been deposited into the account;

s. The balance of funds in account number 5384574726,
(hereinafter “PpNC 4726”) in the names of Leonid I. Teyf and
Grigory L. Teyf at PNC Bank in an amount not to exceed
$5,035,000, the proceeds of LEONID I. TEYF’s specified

unlawful activities that have been deposited into the

account;

t. The balance of funds in account number 5384574742,
(hereinafter “PNC 4742”) in the names of Leonid I. Teyf wad
Grigory L. Teyf at PNC Bank in an amount not to gcse
$5,035,000, the proceeds of LEONID I. TEYF’s specified

unlawful activities that have been deposited into the

account ;

u. TEYF’s black 2014 Mercedes Benz S550V, with VIN #
WDDUG8CB9EA008419, purchased on or about October 25, 2013,

with funds traceable to the criminal proceeds of TEYF’s

unlawful specified activity.

v.T. Teyf’s black 2014 Mercedes Benz S550, with VIN

#WDDUG8CB9EA009828, purchased on or about February 3, 2014,

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 7 of 50 6 ih
 

with funds traceable to.the criminal proceeds of TEYF’s

unlawful specified activity.

w. T. Teyf’s white, four door, 2018 Mercedes Benz
S560, with VIN # WDDUG8DB8JA368001, purchased on or about
June 4, 2018, with funds traceable to the criminal proceeds
of TEYF’s unlawful specified activity.

x. TEYF’s black, 2018 Mercedes Benz S63 AMG 4MA, with
VIN # WDDUG8JB0JA394158, purchased on or about February 27,
2018, with funds traceable to the criminal proceeds of TEYF’s
unlawful seacidied déeivity:

NATURE OF INVESTIGATION

Dre The United States is investigating LEONID I. TEYF,

TATYANA A. TEYF, ALEXEY TIMOFEEV, JOHN P. COTTER and others for

violations of 18 U.S.C... 88 371 (Conspiracy), 1956(a) (1)
(Laundering of Monetary Instruments), 1956(a) (2) (International
Money Laundering), 1957 (engaging in monetary transactions in

property derived from specified unlawful activity), 1956(h) (Money
Laundering Conspiracy), 26 U.S.C. §§ 7201 (Attempt to evade or
defeat tax), 7203 (Willful failure to file return, supply
information, or pay tax, 7206(1) (Fraud and false searementsy ; and

offenses against a foreign nation involving the bribery of a public

official.

3. These violations arise from TEYF’s transfer of

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 8 of 50
 

criminally derived proceeds of specified unlawful activity into
the United States and use of financial institutions within the
United States to conceal or disguise the source, ownership, and
control of said criminal pedceede': and from the spending of such

proceeds.

BACKGROUND OF INDIVIDUALS, ENTITIES, AND ACCOUNTS
Individuals
4. According to Form I-134, Affidavit of Support filed with
the Department of Homeland Security, U.S. Citizenship and
Immigration Services, in the name of TEYF and appearing to have
been signed by TEYF and dated on or about December 28, 2010:

a. LEONID ISAAKOVICH TEYF (“TEYF”) was born in
Beryozki, Gomelskiy Raion, Belarus on or about September 16,
1961.

b. TEYF has been in the United States since
pevbetuateisr December 20, 2010 and was previously a resident
of Russia.

C's TEYF had been the President of Delta Plus, LLC,
since May 2010 and previously served as President of FG Delta
Plus from April 2005 to May 2010.

5. According to Form I-140, Immigrant Worker Petition,
filed with the Department of Homeland Security, U.S. Citizenship
and Immigration Services, dated November 3, 2010, and signed by

John P. Cotter on behalf of Delta Plus, LLC, TEYF graduated from

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 9 of 50 (e
 

Moscow Cooperative Institute of Centrosouz with a degree in Trade
and Economics in 1982 and from the North-Western Academy of Public

Administration in St. Petersburg, Russia with a degree in Law in

L998.

6. John P. Cotter (“Cotter”), a citizen of the United
States, was born on or about January 1, 1968. In 2010 Cotter, as
shareholder of Delta Plus, LLC, the United States based subsidiary
of FG Delta Plus, sponsored TEYF to receive a United States Visa.

7. Lisa Cotter ("L. Cotter”) ita. els spouse of Cotter.

8. Tatyana Anatolyevna Teyf (a/k/a Tatiana “pE.. Teye*),
TEYF’s spouse, is a citizen of sAseis and currently a resident
legal alien of the United States. T. Teyf was born on or about
July 28, 1977 in Russia.

9. According to Form I-539, Application to Extend/Change
Nonimmigrant Status, in the name of Olesya Timofeeva, dated March
LO7. (20154

a. Alexey Timofeev (“Timofeev”) is a citizen of the

Russian Federation, born on or about December 9, 1980;

b. Timofeev has been in the United States since

approximately October 28, 2014.

@s Olesya Timofeeva (“Timofeeva”), Timofeev’s spouse,

ig a Russian citizen, born on or about April 14, 1977.

d. Timofeeva has been in the United States since

approximately October 28, 2014, pursuant to a B-2 Visa.

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 10 of 50 iC
 

According to Timofeev, Timofeeva has had a_ personal
relationship with T. Teyf for over twenty (20) years; and T. Teyf
sponsored Timofeeva’s B-2 Visa application.

Entities

10. Fishing Group (FG) Delta Plus is a multinational company
headquartered in Volodarskiy, Russia, and was organized on or about
April 8, 2002. FG Delta Plus reportedly has over fifteen hundred
(1,500) employees, eighty (80) fishing vessels, and annual revenue
in excess of $14 Million (USD) and is one of the largest fisheries
and fish processing plants in the Volga region of Russia.

11. Delta Plus, LLC, is a Limited Liability Company
organized in the state of North Carolina for the primary purpose
of operating an urgent care clinic; and is an 80% owned subsidiary
of FG Delta Plus. According to the Operating Agreement, Cotter and
L. Cotter are each 10% owners of Delta Plus, LLC. In addition to
Haine partial owners of Delta Plus, LLC, Cotter serves as
Operations Manager and L. Cotter has served as Office Manager of
Delta Plus, tai.

12. Voentorg is a Russian corporation that provided contract .
Surides to the Russian military during the period of TEYF’s
specified unlawful activity. Between 2010 and 2012, exact dates
unknown, TEYF served as the Deputy Director of Voentorg. As such,
TEYF arranged for subcontractors in Russia to fill the various

goods and services required of Voentorg' s contract with the

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 11 of 50 (ee
Russian Ministry of Defense.

13: CTK Transportation Incorporated (“CTK Transportation,
Tne.) was incorporated in the State of rilinois, on or about
paesnibes 27, 2012. According to corporate registration documents,
Timofeev is the registered agent, TEYF is the President, and Cotter
is the Secretary of CTK rimepoubation: ine... ‘CLR ten epedeaeeon:
Inc. is believed to be used by TEYF to launder money nav in the
United States.

14. Carolina Transport Group, Inc. (“Carolina Transport” )
was Waceudpatad’ aa the State of Illinois, on or about August 25,
2014. According to corporate paglatration documents, Manuel
qaatives is the registered agent, T. Teyf is the President, Alex
Sviridov is the Secretary, and Timofeev is the Director of Carolina
Transport, which is believed to be used by TEYF here in the United
States to launder criminal proceeds of specified unlawful
activity.

15. Lank. Ventures, LLC was incorporated ins the State of North
Carolina, on or about May 26, 2017. According to the avetcles of
Incorporation, Nikita Zhitov, TEYF, and Alexei Polyakov are listed
as the Members/Organizers of Lank Veniiten: LLC. The principal
office is listed as 2810-2A Yonkers Road, Raleigh, North Carolina
27604. Lank Ventures, LLC is believed to be used by TEYF to launder -
money here in the United States, by purchasing multiple pkopexties

in North Carolina.

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 12 of 50 1
 

16. Burgow Overseas Ltd. is a company gegtatencd in Tortola,
British Virgin Island, on or about November 9, 2007. According to
ehe corpbyate registration, KPM Invest, Ltd. was the sole director
and Alemi Holdings, ‘Ltd. was the sole shareholder, both of
Limassol, Cyprus. The beneficial owner of the company was listed
as Volodymyr Kit of Gusyatin, Ukraine. Burgow Overseas Ltd. is
believed to be a shell company used by TEYF to conceal the transfer
of money from Russia to the United States.

17. A.§. Fairtime Limited is a company registered in
Tortola, British Virgin Island, on or about December 6, 2010.
According to the corporate registration, KPM Invest, Ltd. was the
sole director and Alemi Holdings, Ltd. was the sole shareholder,
both of Limassol, Cyprus. The beneficial owner of the company was
listed as Michail Akatov of Saint Petersburg, Russia. A.S. Fairtime
Limited is believed to be a shell company used by TEYF to conceal
the transfer of money from Russia to the United States.

18. Bektop A.B. Ltd is a company registered in Tortola,
British Virgin Island, on or about June 2, 2011. According to the
corporate registration, KPM Invest, Ltd. was the sole director and
Alemi Holdings, Ltd. was the sole shareholder, both of Limassol,
Cyprus. The beneficial owner of the company was listed as Aleksandr
Byzov of Saint Petersburg, Russia. The company was dissolved on
September 14, 2016. Bektop A.B. Ltd. is believed to be a shell

company used by TEYF to conceal the transfer of money from Russia

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 13 of 50 bee
 

to the tinned weehen,

19. Golston Holdings, Ltd is a company registered in
Tortola, British Virgin Island, on or about January 3, 2012.
~ According to the corporate registration, KPM Invest, Ltd. ‘igs the
sole director and Alemi Holdings, Ltd. was the sole shareholder,
both of Limassol, Cyprus. The pensetedad owner of ae company was
listed as Mikhaylov Evgeny of Saint Petersburg, Russia. Golston
Holdings, Ltd. is believed to be a shell company used by TEYF to
conceal the transfer of ston Plot Russia to the United States.

20. Mulligan Overseas Ltd. is a company registered in
Tortola, British Wivein Island, on or about eebatce 22, 2011.
According to the corporate registration, KPM Invest, Ltd. was the
. sole director and Alemi Holdings, Ltd. was the sole shareholder,
both of Limassol, Cyprus. The beneficial owner of the company was
listed as Viktor Kudrjavtsev of Tallin, Estonia. Mulligan Overseas
Ltd. is believed to be a shell company used by TEYF to conceal the
transfer of money from Russia to the United States.

21. Nearstar BB Limited is a company registered in Tortola,
British Virgin Island, on or about December 3, 2010. According to
the corporate registration, KPM Invest, Ltd. was the sole director
and Alemi Holdings, Ltd. was the sole shareholder, both of
Limassol, Cyprus. The beneficial owner of the company was listed
as Aleksandr Alekseev of Saint Petersburg, Russia. Nearstar BB

Limited is believed to be a shell company used by TEYF to conceal

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 14 of 50 LW
 

the transfer of money from Russia to the United States.

22. Verison Trading LTD is a company registered in Tortola,
British Virgin Island, on or about October 20, 2010. According to
the corporate sagdotvation, aoe Invest, Ltd. was the sole director
and ‘ets Holdings, Ltd. was the sole shareholder, both of
- Limassol, Cyprus. The beneficial owner of the company was listed
as Valentina Osokina of Saint Petersburg, Russia. Verison Trading’
Ltd. is believed to bea shell company used by TEYF to conceal the
transfer of money from Russia to the United States.

23. Greatewood Universal Corp is a company registered in
‘Tortola, British Virgin Island, on or about September ab S008:
According to the corporate registration, Dmitry Kalmykov of
Moscow, Russia was the sole director, shareholder, and beneficial
owner of the company. Greatewood Universal Corp. is believed to be
a shell company used by TEYF to conceal the transfer of money from
Russia to the United States.

24. Foxcorp Limited is a company registered in Tortola,
British Virgin Island, on or about September 26, 2008. According
to the corporate registration, Alexander Yakovlev of the Russian
Federation was the sole shareholder and beneficial owner of the
company . There is no known director for the company. Foxcorp
Limited is believed to be a shell company used by TEYF to conceal
the transfer of sed from Russia to the United States.

25. Morital Holdings Limited is a company registered in

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 15 of 50 14
Tortola, British Virgin ‘Island, on or about July 28, 2011.
According to the corporate registration, Cenono Management Limited
of Limassol, Cyprus was listed .as the sole director: and .
shareholder, and Dmitry Kalmykov of Moscow, Russia was listed as
beneficial owner of the company. Movital Holdings Limited is
believed to be a shell company used by TEYF to conceal the transfer
of money from Russia to the United States.

26. Alung Enterprises Limited is a company registered in the
Republic of the Marshall Islands on or about November 30, 2010.
The company was “annulled on or about January 14, 2015, and so no
longer exists. Alung Enterprises Limited is believed to be a shell
company used by TEYF to conceal the transfer of money from Russia
to the United States.

2 Eponlo Investments Ltd. is a British Virgin Island
Business Company formed in he British Virgin Islands on or about
November 21, 2011 and the registered agent was Icaza, Gonzalez-
Ruiz & Aleman (BVI) Trust Taindted: According to the registration
documents, the director of the company was KPM Invest Ltd., of
Christodoulou Chadgipavlou 205, Louloupis Court, 2°¢ Floor, 3036
Limassol, Cyprus and the shareholder of the company was Alemi
Holdings, Ltd. with the same reported address. Also according to
the original registration, Stepanov Genadiy of St. peceesbund
Russia was the beneficial owner of the company. Eponlo Investments

Ltd. is believed to be a shell company used by TEYF to conceal the

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 16 of 50 15 (0
 

transfer of money from Russia to the United States. .

28. Preble Group Ltd. eae company registered in Haenela,
British Virgin Island, on or about January 3, 2012. Stepanov
Genadiy of St. Petersburg, Russia is also the known beneficial
owner of Preble Group LTD. Preble Group, Ltd. is believed to be a
shell company used by TEYF to conceal the transfer of money from
Russia to the United States.

29. Prana Investments Management, Inc. is a company formed
in Panama on or about September 10, 2006 and the registered agent
was Mossack Fonseca & Co. According to the paniseiatiea documents,
the subscribers of the company are Enders, Inc. and Rockall, Inc.
Also according to the original registration, the President was
Inessa Kirsanova, the Treasurer was Roman Perepela, and the
Secretary was Denis Bannikonv. Prana Investments Management, Inc.
is believed to be a shell company used by TEYF to conceal the
transfer of money from Russia to the United States.

30. Oktava Business Team Corp. is a company formed in Panama
on or about January 5, 2005 and the registered agent was Mossack
Fonseca & Co.. According to the registration documents, the
subscribers of the company were Dulcan, Inc. and Winsley, Inc.
Also according to the original registration, the President was
Inessa Kirsanova, the Treasurer was Roman Perepela, ain the
Secretary was Denis Bannikonv. Oktava Business Team Corp. is

believed to bea shell company used by TEYF to conceal the transfer

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 17 of 50 16/(@GR)
 

of money from Russia to the United States.

Financial Accounts

Summary

31. Since at Least December 2010, TEYF, T. Teyf, Cotter, L.
Cotter, Timofeev, Timofeeva, and others have opened at. least
seventy (70) financial accounts using over five (5) domestic
financial institutions, in the names of themselves and. businesses
under their control. TEYF and others have received at least 294
wires for an approximate total of. $39,500,000 into four (4)
accounts, BOA 3905, BOA 6014, BOA 3844, BOA 9409, held in TEYF’s
name and the names of co-conspirators at Bank of America, N.A. The
source of 293 of the wires for approximately $39,415,000 was
foreign corporations and bank accounts in countries commonly known
to be used for money laundering.

32. TEYF and others transferred the eciminaliy derived
proceeds of specified unlawful activity from BOA 3905, BOA 6014,
BOA 3844, and BOA 9409 to several other accounts under the control
of TEYF and others including BOA 1991, BOA 9748, BOA 3285, BOA
1736, BOA 1314, BOA 4884, FCB 3951, BBT 1502, FCB 3812, FCB 0897,
and PNC 4726. From. the aforementioned accounts, the criminal
proceeds of TEYF’s specified unlawful activities were further
transferred into additional financial accounts and used to make
purchases in support of the lifestyles of TEYF, T. Teyf Cotter,

Timofeev, A. Timofeeva and others, including the purchase of luxury

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 18 of 50 9 (WY)
 

automobiles and real property. More specifically, TEYF, T. Teyf,

and others made the following expenditures:

a. On or about October 25, 2013, TEYF purchased a black
2014 Mercedes Benz S550V, with VIN # WDDUG8CB9EA008419, from
Mercedes Benz of Cary (a Leith Automotive Group Dealer), 2400
Autopark ui aeehne Cary, North Carolina. The purchase price
of the 2014 Mercedes S550V was $114,364.25. On or about
October 25, 2013, THYF purchased an official check using funds
from BOA 6014 in the amount of $112,364.25. Also on or about
October 25, 2013, a debit in the amount of $2,000.00 was made
from BOA 3285 payable to “Leith Inc.”

b. On or about February 3, 2014, T. Teyf purchased a
black 2014 Mercedes Benz $550, with VIN # H#WDDUG8CB9EA009828,
from Leith Mercedes Benz (a Leith Automotive Group Dealer),
5607 Capital Boulevard, Raleigh, NC 27616 North Carolina. The
purchase price of the 2014 Mercedes S550 was $116,106.95. On
or about February 3, 2014, T. Teyf purchased an official check
using funds from BOA 6014 in the Sloat of $114,106.95. Also
on or about eaeday 3, 2014, a debit in the amount of
$2,000.00 was made from BOA 3285 payable to “Leith Inc.”

c. On or about June 4, 2018, T. Teyf purchased a white,
four door, 2018 Mercedes Benz ~ S560, with VIN
# WDDUGSDB8JA368001, from Leith Mercedes Benz (a Leith

Automotive Group Dealer), 5607 Capital Blvd, Raleigh, NC

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 19 of 50 “7
 

27616. The purchase price of the white 2018 Mercedes S560 was

pieSuananely $120,000. On or about June 4, 2018, an official

check was obtained from Bank of America from funds withdrawn

from BOA 6014. This official check was in the amount of
$118,000.00.

d. On or about February 27, 2018, TEYF purchased a

black, 2018 Mercedes Benz S63 AMG 4MA, with VIN

# WDDUG8JB0JA394158, from Leith Mercedes Benz (a Leith

Automotive Group Dealer), 5607 eapiiar Blvd, Raleigh, NC

27616. The purchase price of the black 2018 Mercedes S63 AMG

AMA was approximately $163,000. On or about February 27, 2018,

seeiet a check number 490826 was made payable to Leith, Ine.

and obtained from PNC Bank, N.A. soit funds withdrawn from

PNC 4726. This official check was in the amount of $163,000.

Accounts

33. On or about June 3, 2011, Cotter was removed as owner

and authorized signer from checking account BOA 3905 at Bank of

America, N.A. As of that date the only remaining individual with

signature authority over BOA 3905 was TEYF. On or about February

13, 2017 three beneficiaries of the account were added to the

account as, payable upon death (“POD”). The monthly statement dated

January 5, 2011, was addressed to Cotter and TEYF at 1526 Town

Home Drive, Raleigh, North Carolina 27502. The monthly statement

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 20 of 50 19
 

dated January 5, 2018, was addressed to TEYF at 510 Glenwood
Avenue, Apartment 503, Raleigh, North Carolina 27603.

34. On or about September 18, 2012, TEYF opened demand
deposit account BOA 9409, (a/k/a LT Revocable Trust) at Bank of
America, N.A. TEYF and T. Teyf were listed as sole individual
owners and were the only authorized signers on the account. The
monthly statement dated October 29, 2012, was addressed to LT
Revocable Trust, TEYF, and T. Teyf at eae Franconia Way, Apex,
North Carolina 27502. The monthly statement dated January 29, 2018,
was addressed to LT Revocable Trust, TEYF, and T. Teyf at 510
Glenwood Avenue, Apartment 503, Raleigh, North Carolina 27603.

35. On or about September 18, 2012, T. Teyf opened demand
aeeawie account BOA 3844, (a/k/a TT Revocable Trust) at Bank of
America, N.A. TEYF and T. Tey£f were listed as sole individual
owners and were the only authorized signers on the account. The
‘monthly statement dated September 13, 2012, was addressed to TT
Revocable Trust and T. Teyf at 235 Franconia Way, Apex, North
Carolina 27502. The monthly statement dated January 16, 2018, was
addressed to oT Revocable Trust, T. Teyf, and TEYF at 510 Glenwood
Avenue, Apartment 503, Raleigh, North Carolina 27603.

36. On or about February 11, 2015, T. Teyf added three
beneficiaries, as POD, to BOA 6014 at Bank of America, N.A. As of
that date, T. Teyf was the only known owner and authorized signer

on the account. The monthly statement dated May 7, 2012 for the

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 21 of 50 20 Sw
 

account, was addressed to T. Teyf at 235 Franconia Way,‘ Apex, North
Carolina 27502. The monthly statement dated January 5, 2018 for
the account, was addressed to T. Teyf Ae 6510 New Market Way,
Raleigh, North Carolina 27615.

37. On or about June 23, 2015, Teyf was removed as owner and
authorized signer from demand deposit account BOA 3285. As of that
date the only remaining individual with signature authority over
BOA 3285 was T. TEYF. The monthly statement dated January 24, 2011
for the account, was addressed to T. Teyf and TEYF at 235 Franconia
Way, Apex, North Carolina 27502. The monthly statement dated
January 24, 2018 for the account, was addressed to T. Teyf at 6510.
New Market Way, Raleigh, North Carolina 27615.

38. On or about June 23, 2015, T. Teyf was removed as owner
and authorized signer from savings account BOA 1991. As of that
date the only remaining individual with signature authority over
BOA 1991 was TEYF. The monthly statement dated June 28, 2011 for
the account, was addressed to TEYF and T. Teyf at 235 Franconia
Way, Apex, North Carolina 27502. The monthly statement dated
January 29, 2018 bbe the account, was addressed to TEYF at 510
Glenwood Avenue, Apartment 503, Raleigh, North Carolina 27603.

39. On or about November 20, 2015, Cotter and L. Cotter
signed a business signature card for demand deposit account BOA
2231, a/k/a Delta Plus, LLC, at Bank of America, N.A. Cotter and

L. Cotter were listed as Members of the LLC and the only authorized

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 22 of 50 21 ey
 

signers on the account. Between January 1, 2011 and December 31,
2017, Bank of America, N.A. issued monthly statements to Delta
Plus, LLC at 1526 Town Home Drive, Apex, North Carolina 27502.

40. On or about June 22, 2016, T. Teyf£ opened demand savings
account BOA 9748 at Bank:-of America, N.A. T. Teyf was listed as
sole owner and was the only authorized signer on the account. Three
(3) beneficiaries were included on the account as POD. Between
July 14, 2016 and January 16, 2018, Bank of America, N.A. issued
monthly statements to T. Teyf and beneficiaries at 6510 New Market
Way, Raleigh, NC 27615.

41. On or about September 7, 2012, T. Teyf opened demand
deposit account BOA 1736 at Bank of America, N.A. L. TEYF and T.
. Teyf were listed as owner and authorized signers on the gaccunt
Between November 1, 2012 and June i, 2017, Bank of America, N.A.
issued monthly statements to New Market Way, LLC at 6510 New Market
Way, Raleigh, NC 27615.

42. On or about November 28, 2014, Tinofesva and Timofeev
opened demand deposit account BOA 4884 at Bank of America, N.A.
Timofeev and Timofeeva were listed as owners and authorized signers
on the account. Between November 3, 2014 and January 25, 2018,
Bank of America, N.A. issued monthly statements to Timofeeva and

Timofeev at 7623 Sussex Creek Drive, Apartment 210, Darien, IL

60561.

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 23 of 50 22 (Ww
 

43. On or about September 30, 2017, Timofeev and Timofeeva
opened demand deposit account BOA 7892 at Bank of America, N.A.
Timofeev and Timofeeva were listed as owners and authorized signers
on the account. Séiwean Ockober 2, 2017 and January 26, 2018, Bank
of America, N.A. issued monthly statements to Timofeeva and
Timofeev at 7623 Sussex Creek jetta, Apartment 210, Darien, IL
60561.

44. On or about February 12, 2018, TEYF opened demand deposit
account FCB 3812 at First Citizens Bank. TEYF and Grigory L. Teyf
whole listed as the owners and authorized signers on the account.
Between March 9, 2018 and September 11, 2018, First Citizens Bank
issued monthly statements to TEYF and Grigory L. Teyf at 510
Glenwood Ave, Apartment 503, Raleigh, North Carolina 27603.

45. On or about February 12, 2018, TEYF opened demand deposit
account FCB 0897 at First Citizens Bank. TEYF and Grigory L. Teyf
were listed as the owners and authorized signers on the account.
Between March 9, 2018 and September 11, 2018, First Citizens Bank
issued monthly aeakenenes to TEYF and Grigory L. Teyf at 510
Glenwood Ave, Apartment 503, Raleigh, North Carolina 27603.

46. On or about March 20, 2018, T. Teyf opened demand deposit
account FCB 3951 at First Citizens Bank. T. Teyf was listed as the
sole owner and authorized signer on the account. Between March 20,

2018 and September 11, 2018, First Citizens Bank issued monthly

V
Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 24 of 50 (ee
 

statements to T. mae at 6510 New Market Way, Raleigh, North
Carolina 27615.

47. On or about March 20, 2018, T. Teyf opened demand deposit
account FCB 0918 at First Citizens Bank. T. Teyf was listed as the
. sole owner and authorized signer on the account. Between March 20,
2018 and September 11, 2018, First Citizens Bank issued monthly
statements to T. Teyf at 6510 New Market Way, Raleigh, North
Carolina 27615.

48. Beginning on or about February 26, 2013 through August
25, 2017, at least eleven (11) bank accounts at two (2) financial
institutions in the United States were opened in the name of CTK
Transportation, Inc. The common authorized signers among the
accounts have been TEYF and Timofeev, with T. Teyf, Cotter, and
others authorized on some of the accounts in the name of ore:
Transportation, Inc. The following accounts were opened at Bank of
America, N.A. in the name of CTK Transportation, Inc.:

a. BOA 1563 was opened on or about August 30, 2016
with authorized signers listed as Timofeev anid: Tey£;

b. BOA 1314 was opened on or about March 25, 2016 with
authorized signers listed as L. TEYF and Timofeev;

es BOA 1292 was opened on or about:-March 25, 2016 with
authorized signers listed as L. TEYF and Timofeev; and

d. BOA 3691 was opened on or about March 25, 2016 with

authorized signers listed as L. TEYF and Timofeev.

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 25 of 50 24 ae
 

49. Additional accounts have been opened in the names of
TEYF, T. Teyf, Cotter, Timofeev, Timofeeva, and others at PNC,
N.A., including PNC 4726, PNC 4742, BB&T, including Accounts BB&T
4304 and BB&T 1502, and others at Wells Fargo and JP wpeee Chase.

AFFIANT BACKGROUND

50. I, Eric J. Phillips, am a Special Agent of the Internal
Revenue Service Criminal Investigation Division (“IRS”). As. such,
IT am a federal law enforcement officer within the meaning of Rule
41 of the Federal Rules of Criminal Procedure, and I am authorized
to apply for and serve search and seizure warrants and make
arrests. I have been employed as an IRS Special Agent Since January
of 2010.

a. As an IRS Special Agent, I received approximately

25 weeks of training in the luvestigakion of criminal

sielations of the Internal Revenue Code, currency transaction

offenses in violation of the Bank Secrecy Act, and the

laundering of monetary instruments in violation of Title 18,

United States Code, Sections 1956 and 1957. This training has
specifically covered the means and techniques, by which
individuals engaged in criminal activities derive, launder,
conceal and spend their illegal profits, and their use of
assets to facilitate their unlawful activity. My training has
also included means and techniques used by individuals to

evade reporting and paying income tax, including the use of

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 26 of 50 5
 

‘nominees and misclassification of personal expenses as
business expenses.

b. I have been a Certified Public Accountant since
January 2006 and became a Certified Fraud Examiner in November
2008.

e. I have a Bachelor of Science in Business
Administration with a concentration in Accounting from the
University at Buffalo in Buffalo, New York and a Master of
Science in Accounting and Information Technology from the
Ghiseswihy of Maryland University College in Adelphi,
Maryland. |

d. I have been the affiant in over 40 authorized
federal search and seizure warrants in several Federal
judicial districts.

51. I, Robert A. Richards, Jr., am a duly appointed Special
Agent (SA) of the Federal Bureau of Investigation (FBI) and have
been employed as such since October 12, 1999. I am currently
assigned to the FBI’s Charlotte Division, Raleigh Resident Agency,
Raleigh, North Carolina (NC), to investigate violations of federal
law. I am assigned to the FBI’s Raleigh-Durham Safe Streets Task
eased (RDSSTF) to investigate violations involving organized
crime, money laundering, illegal narcotics, criminal street gangs,
criminal enterprises, violent crimes, and Firearm violations.

a. I have received training in basic and advanced

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 27 of 50 26

@
 

investigative methods concerning organized crime, money
laundering, gang identification, violent crime, and narcotic
investigations, including the use of confidential human
‘sources and Title III intercepts. Since February 2000 to the
present, I have conducted investigations that have resulted
in the arrest and conviction of numerous individuals involved
with illegal narcotics trafficking, firearms violations,
violent crimes, and criminal street gangs. As a result of
these arrests and convictions, I have participated in the
seizure of narcotics, money, United States currency, and
physical assets. I have myself conducted, as well as assisted
other law enforcement officers with physical surveillance,
search warrants, seizure warrants and arrests’ of persons
involved in organized crime, violent crimes, illegal drug
activity, criminal street gangs, and firearm violations.

b. As a federal agent, I am authorized to investigate
violations of laws: of the United States and to execute
iareenee issued under the authority of the United States.
52. Based on our training and experience, we know that

individuals involved in tax: fraud activities and other financial
crimes often willfully and knowingly misclassify, mislabel, or
omit financial transactions and accounts from required reporting.

We know that in order for criminals to conceal and hide sources of

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 28 of 50 a
 

taxable income; the books and records of the business are sometimes
falsified.

53. We understand that inatdiduate involved in financial
crimes often deposit all or portions of criminal proceeds into
personal 5k HussHese bank accounts, or bank accounts in the names
of accomplices (or nominees), and oftentimes use several accounts

j . é
in various financial institutions, inside and outside the United
States, thereby concealing the nature, source, and ownership of
the proceeds making the proceeds more difficult to identify. We
also know that monetary instruments, such as money orders and
cashier’s checks, are utilized by individuals engaged in criminal
financial schemes. |

54. Also, we know that individuals involved in financial
crimes and other illegal activities often place income and assets
in the name of nominees in hopes of shifting their responsibility
for the payment of tax and concealing their ownership to protect
the assets from seizure. However, such individuals often still
maintain the titles and deeds to said assets, rather than the
dominee owner.

55 We also understand that individuals involved in
financial crimes and other illegal activities often seek to wenceal
or disguise the nature, location, source, ownership, or control of
property through a number of means, including wire transfers of

funds using financial service companies, such as traditional

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 29 of 50 28
 

banks, money transfer companies (e.g., Western Union Company,
MoneyGram International Inc.), and virtual currency exchanges, as.
well as trade-based money laundering that often involve the trading
of commodity and products.

56. We also understand that the true nature, source, and
ownership of assets may be determined by analyzing business and
personal financial records created and maintained by legal and
illegal business entities.

57. We know that individuals involved in criminal endeavors
conduct Haaneial transactions in a manner to avoid law enforcement
detection. Based upon cathe training and experience, and
consultation with other law enforcement, we know that persons
involved in tax and other financial eadwes oftentimes suchaude
currency for various types of monetary instruments, including
postal money orders and bank cashiers’ checks, and thereby attempt
to disguise and conceal their true business and personal affairs.

58. Based on our training and experience, we know that
individuals will deposit all or portions of corporate proceeds
into personal bank accounts, or bank accounts in the names of
accomplices (or, nominees), thereby we also know that obetaxy
instruments, such as money orders and cashier’s checks, utilized

by individuals engaged in schemes to evade taxes, are often secured

in safe-deposit, and lock boxes. ©

BY

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 30 of 50 , 29
 

59. SA Phillips is experienced in analyzing business and
personal financial records created and maintained by legal and
illegal business entities. Such analysis determines the validity
of the books and records and provides leads to unreported income
and non-deductible expenditures.

60. In the course of this investigation, SA Eric Phillips
has reviewed.and analyzed: records from the IRS tax return database
known as the Integrated Data Retrieval System (“IDRS”). We have
both reviewed records from numerous federal, state, local, -and
foreign government agencies, including the financial records
obtained by grand jury subpoenas, such as bank records, public
records, and witness statements. We have also conducted witness
interviews. The following information is based upon those sources
as well as discussions with other investigators.

61. The facts in this affidavit come from our personal
observations, our training and experience, and information
obtained from other law enforcement officers and inated. This
affidavit is intended to show merely that there is sufficient
probable cause for the requested warrant. Because this affidavit
is being submitted for the limited purpose of establishing probable
cause to support the issuance of a seizure warrant, it does not

include all of the facts that have been learned during the course

of this investigation.

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 31 of 50 Hu
 

FACTS aexpnesiine PROBABLE daiein
Scheme to Extort Bribes/Kickbacks
62. A reliable, confidential source, known to investigators
(“CS-1"), having had a professional relationship with TEYF, dating
back to when he/she and TEYF were both residents of Russia, has
stated the following: |
a. In addition to providing security to TEYF while in
Russia, CS-1 aioe wore as a go-between for TEYF and business
associates.
b. Anatoliy Serdyukov (“Serdyukov”) served as the
Russian Minister of. Defense from approximately Peeuaey 2007
through November, 2012. During this period, the company
Voentorg became the primary contractor and private supplier
to the Russian military. TEYF, Deputy Director of Voentorg,
awarded contracts to subcontractors that actually fulfill the
government contracts.
Gs CS-1 has aveaeaea conversations between TEYF and
subcontractors wherein it was discussed that a “kickback” as
a “percentage” of the contract would be paid by the
subcontractor to TEYF. There was not a single percentage that
was consistent across all subcontractors; instead, TEYF
demanded a specific “kickback” for each industry. The example
given by CS-1 was that subcontractors providing uniforms

would be required to kickback one amount while a different

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 32 of 50 2 WH
 

amount would be demanded from those providing food services.
According to CS-1, TEYF determined the percentage amount so
that the contracted services could be provided without an
“obvious decrease” in quality or quantity.

d. CS-1 was also present for multiple conversations
between TEYF and Andrei Shokin (*ghokin") ; the individual
TEYF hired to manage TEYF’s companies. The focus of these
conversations was TEYF providing instruction to Shokin about
how to transfer the proceeds of the kickbacks. TEYF also hired
Yelena Zelenova (a/k/a Elena. “Zelenova”), an accountant that
maintained records of TEYF’s companies, including the
kickbacks he extorted from die tdahtnn ceaeae

e. While the bribe/kickback scheme was being
perpetrated, TEYF instructed CS-1 to meet couriers at various
locations around Russia and pickup jase sums of cash. The
only information TEYF provided to CS-1 was a telephone number
and rockin to make the pickup. The locations were random
and included airports, highways, and various other places.
CS-1 opened the packages to ensure it was money but never
counted it due to the volume. After the pickup, TEYF would
call CS-1 and tell him which accountant to take the cash; CS-
1 took the cash to whichever accountant he was instructed.

The accountants were coordinated by Zelenova but didn’t work

directly for her.

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 33 of 50 32 ey
t; Most of the kickbacks were paid by TEYF to Defense
Minister Serdyukov, with TEYF retaining the next largest
share, and the remaining amount to be paid to other co-
conspirators. CS-1 made three (3) deliveries of large amounts
of cash to Defense Minister Serdyukov through Serdyukov’s
son-in-law “Puzikov”. The money CS-1 delivered to Puzikov was
always bundled and placed in large bags. CS-1 always had two
(2) security cars escort him/her through Russia to Puzikov.
CS-1 estimated the cash delivered to Puzikov to be in the
amounts of .§70 Million (USD), $30 Million (USD), and $50
Million (USD) for a total of $150 Million (USD).

g. Sometime in or about 2013, TEYF’s and Serdyukov’s
scheme became public. and an investigation was initiated by
Chief Prosecutor Fredinsky (“Fredinsky”) . At TEYF’s
direction, $400,000 was delivered to Peredriy (“Peredriy”),
an associate of Fredinsky’s, in order to end. the
investigation. As a result of the bribe the investigation was
ended and TEYF instructed CS-1 to approach Peredriy, and
demand him to return the $400,000. In the conversation wherein
CS-1 demanded the return of the $400,000 from Peredriy,
Peredriy refused to return the money. CS-1 recorded the second
conversation between CS-1 and Peredriy and has provided a

copy to investigators.

h. CS-1 would take money for TEYF or sometimes provide

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 34 of 50 33 ts
 

escorts for others taking money on behalf of TEYF to Alfa
Bank in Russia. TEYF is “computer illiterate” and would
regularly have CS-1 handle eavet 2 emails. CS-1 has seen
documents showing TEYF had at least some of the bribe proceeds
erannedined to banks in Cyprus. TEYF has stayed in Cyprus for
extended periods, up to six months on occasion.

ts CS-1 knows TEYF to be a cunning na and would
oftentimes use a cellular phone for only one (1) day.

j- TEYF has occasionally hired CS-1 to help out at CTK
Transportation, Inc. Whenever TEYF pays CS-1 for his/her work
he calls it “financial assistance” and always pays him/her by
MoneyGram from a bank in Russia. TEYF still owes CS-1
approximately $12,000.

Ke TEYF asked CS-1 to help him solve some issues at
CTK. When CS-1 asked Timofeev to review the eisiedss records,
Timofeev refused him/her access. Timofeev and Timofeeva are
the only individuale allowed access to the laptop with the
CTK Transportation, Inc. financial venocde

i CTK Transportation, Inc. was losing so much money
that TEYF hired CS-1 as security to determine where the money
was going. CS-1’s conclusion is that TEYF operates CTK
Transportation despite losing money because it only exists

for TEYF to use to launder money.

m. TEYF also owns a financial interest in some

. . U
Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 35 of 50° 34 $s}
 

trucking companies in the Salt Lake City, Utah area. TEYF is
not involved in the management of those companies. TEYF has
received trucks from the Utah based trucking companies in the
past.

63. On or about April 9, 2009, Cotter filed Articles of

Incorporation in the name of Delta Plus, LLC with the North

Carolina Secretary of State’s Office. The original address on file
with the State of North Carolina was 1526 Town Home Drive, Apex,
Wake County, North Carolina 27502.

64. On or about April 24, 2009, the Operating Agreement of
Delta Plus, LLC made by and between FG Delta Plus, Cotter, lL.
Cotter and Delta Plus, LLC, was signed by Cotter, L. Cotter, and
TEYF, on behalf of Delta Plus, LLC and by TEYF on behalf of FG
Delta Plus. The Corporate Structure of FG Delta Plus, provided as
an attachment to the Delta Plus, LLC Operating Agreement, included
E.U. Zelenova as Vice-President of Finance and Vice President -
Operations as E.F. Tsodikov.

65. On or about December 28, 2010, T. Teyf provided
statements to officials of the United States government via Form
1-485, Application to Register Permanent Residence or Adjust
Status. According to Form 1-485, T. Teyf£ claimed her current
occupation was homemaker. |

66. On or about December 28, 2010, Cotter provided

statements to officials of the United States government via Form

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 36 of 50 a6 :
I-140, Immigrant Petition for Alien Worker, as the representative

of Delta Plus, LLC, on behalf of TEYF. The following is a summary

of information provided with Form I-485:

Form

a. TEYF was seeking status as an Alien Worker in the
United States to permanently assume the position of President
at Delta Plus, LLC with an annual income of $110,000.

b. Prior to serving as President of Delta Plus, LLC,
TEYF served as the President of FG Delta Plus since 2005. FG
Delta Plus was 80% owner of Delta Plus, LLC.

Gx | Beginning in April 2009, despite being organized to
operate an urgent care facility in the Raleigh, North Carolina
area, Delta Plus, LLC, ieioeodas began operations related
to the worldwide distribution of the products produced by FG
Delta Plus.

67. The Business Plan for Delta Plus, LLC, provided with
I-140 for the years 2010, 2011, and 2012 stated the following:

a. As of the date of the Business Plan, FG Delta Plus
had provided 80% of “26, a6 that had been invested in Delta
Plus, LLC, to date. The remaining amount of the ein anelng

came from Cotter and L. Cotter, collectively 20% owners of |

Delta Plus, LLC.

b. It was not anticipated that additional funds would
be required before commencement of the operations of the

urgent care clinic in May 2010.

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 37 of 50 36
 

68. Supplemental information regarding TEYF’s Form 1-140,

submitted on TEYF’s behalf on or July 27, 2011, included the

following:
a. FG Delta Plus was owned by the following four (4)
individuals:

A. Andrey Kobzar of Moscow, Russia;
ii. Renat Bajmeev of Moscow, Russia;
iii. Sergey Visokiy of Moscow, Russia; and
iv. Andrey Turchenkov of Astrakhan, Russia.

b. TEYF received a portion of his salary from Delta

Plus, LLC with a portion in the amount of RUB 1,833,000°

annually coming from FG Delta Plus.

69. In an interview with investigators on April 24, 2018,

Timofeev stated the following:

a. Timofeev is in charge of the finances at the CTK
Transportation. Timofeev puts the financial transactions on
paper in a excel spreadsheet’ and then Seats these to a PDF
file and sends them to TEYF so that he can review them on
almost a daily basis.

b. Timofeeva is in charge of the bookkeeping at

Carolina Transportation and CTK Transportation, Inc.

 

1 according to x-rates.com, as of July 27, 2011, the exchange rate of RUB to US Dollar
was .036:1. The calculated amount FG Delta Plus provided to TEYF as a portion of his

annual salary was approximately, $66,000.

 

_ Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 38 of 50 37
 

C3 TIMOFEEV stated that he talks with TEYF around 8:00
PM - 9:00 PM almost every night to review the expenses and
capital woiing into CTK Transportation.

d. Timofeev has had signature authority on the CTK
Transportation bank accounts since beginning his employment
in April or May 2015. Timofeev’s Saidleg is $1,600 per week in
tax free income for his role at CTK Transportation. Timofeeva
earns $1,100 per week for the bookkeeping at CTK
Transportation.

e. -TEYF has had Timofeev register trucks in his name
as well as the names of companies minoteey has Sivan toed at

the instruction of TEYF for the purpose of ownership of the

trucks.

f. Cotter is the manager of CTK Transportation and
currently travels between his residence in Raleigh, North
Carolina and Chicago, Illinois to perform his duties. Cotter
is paid $1,700 per week in salary from CTK Transportation.

g. TEYF started CTK Transportation with $1.8 Million
and has only received $200,000 in return. From approximately
the middle of adds thBadgh April 2018, Teyf had not made any
additional investments in CTK Transportation.

h. Timofeev is aware of international wires funding
CTK Transportation.

Analysis of Bank Records

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 39 of 50 38 (we
70. Investigators have obtained intelligence that confirms

TEYF has maintained bank accounts at Hellenic Bank in Cyprus.

71. Between January 18, 2011 and October 2, 2013, TEYF and

T. TEYF received approximately 294 wires into four (4) bank

accounts (BOA 3905, BOA 6014, BOA 3844, and BOA 9409) held at. Bank

of America, N.A. Of the aforementioned wires, 293 were received

from banks outside the United States. All of the aforementioned >

wires were received from bank accounts held in the name of foreign

corporations. The following tables summarize the foreign source,

foreign bank account and countries where each was located.

a. Summary of Foreign Countries (Location of Companies)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BOA 3905 BOA 6014 BOA 3844 BOA 9409

Belize $ 139,000
British Virgin Islands $13,172,207 | $15,473,307 $2,593,093 $4,036,952
Hong Kong $ 891,700 |$ 2,077,600 3
Panama $ 158,000
Marshall Islands 5 374,000|$ 179,000
Russian Federation $ 4,949
Seychelles $ 315,200

Total |'$14,676,107 | $17,924,909 $2,777,042 | $4,036,952

b. Summary of Foreign Companies
BOA 3905 BOA 6014 BOA 3844 BOA 9409

A.S.FAIRTIME LIMITED $ 496,900 $3,091,650 $ 536,000
BEKTOP A.B.LTD. $ 891,800 $1,490,200 $ 355,700
SURGOW OVERSEAS LTD. $ 6,471,894 $3,520,856

 

 

 

 

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 40 of 50

\0
» (e
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EPONLO INVESTMENTS LTD $1,048,170

FOXCORP LIMITED $ 58,700

GOLSTON HOLDINGS LTD $1,329,270| $ 331,100

GREATEWOOD UNIVERSAL CORP. $4,036,952

MORITAL HOLDINGS LIMITED "S$ 2,814,492

MULLIGAN OVERSEAS LTD $ 930,321] $ 702,860

NEARSTAR BB LIMITED $ 957,100] $1,326,940] $ 338,100

PREBLE GROUP LTD $1,905,411 | $ 487,693

VERISON TRADING LTD $ 551,000] $1,057,952] $ 544,500

KEYWELL TECHNOLOGY LIMITED |$ 452,900] $ 126,000

RINGO TRADING LIMITED $1, 951,600

SUNG HING LIMITED $ 438,800

OKTAVA BUSINESS TEAM CORP $ 155,080

PRANA INVESTMENTS $ 2,920

MANAGEMENT INC.

ALUNG ENTERPRISES LIMITED $ 374,000| $ 179,000

TEYF LEONID MR. $ 4,949

OVERSEAS PRODUCTION LTD. $ 315,200

Redan Export, LTD $ 139,000

Total $14,676,107 | $17,924,909 $2,777,042 | $4,036,952
Gs Summary of Poreion Country (Financial Institution)

BOA 3905 BOA 6014 BOA 3844 | BOA 9409
United States of America $ 149,101

 

Cyprus

| $13,784,407

$15,698,207

$2,777,042 $

4,007,452

 

Hong Kong $

891,700|$

2,077,601

 

Russian Federation

 

 

 

 

$ 7

29,500

 

 

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 41 of 50

 

0
40
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total | $14,676,107 | $17,924,909 | $2,777,042 $4,036,952
d. Summary of Foreign Financial Institutions
BOA 3905 BOA 6014 BOA 3844 BOA 9409
JPMORGAN CHASE BANK, NA $ 149,100
EUROBANK EFG CYPRUS LTD $ 3,111,492
HELLENIC BANK PUBLIC | $10,299,015 | $15,324,207 | $2,598,042 | $4,007,452
COMPANY LTD
MARFIN POPULAR BANK PCL $ 373,900|$ 374,001}$ 179,000
DBS BANK (HONG KONG) |$ 438,800
LIMITED ;
STANDARD CHARTERED BANK $ 452,900|$ 2,077,601
GLOBEX COMMERCIAL BANK $29,500
JOINT STOCK
Total | $14,676,107 | $17,924,909 | $2,777,042 $4,036,952
72. Each of the wires received by TEYF, T. Teyf, and Cotter

included instructions from the originator of the wire to the

beneficiary of the wire.

The

following

instructions by description for each account:

is

a summary of the

 

BOA 3905

BOA 6014

BOA 3844

BOA 9409

 

Payment for Buying Business

per Agreement?

 

 

$9,286,386

 

 

 

 

 

2 According to the Business Plan.for Delta Plus, LLC, FG Delta

Plus was to provide 80%

of the $600,000 ($480,000) to be.in Delta Plus, LLC, to date; and the remaining amount
of the initial investment was to come from Cotter and L. Cotter. .

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 42 of 50

 

 

i (W
 

 

Payment for Goods/Services | $5,389,721 $2,772,093

per Invoice?

 

Payment /Return on Loan $17,924,909

Agreement

 

Transfer of Own Funds> $ 4,949 | $4,036,952

 

Total $14,676,107 $17,924,909 | $2,777,042 $4,036,952

 

 

 

 

 

 

 

73. Based on the training and experience of Special Agent
Phillips, the use of shell companies incorporated in
“jurisdictions of primary concern” such as such as Belize, British
Virgin Islands, Hong Kong, and Panama, and “jurisdictions of
concern”*® Marshall Islands, and Seychelles; the use of intermediary
banks in places like Cyprus and Hong Kong; and the use of bogus
wiring instructions, when considered in their entirety, are
consistent with international money laundering.

74. Since January 19, 2011, TEYF, T. Tey; timofeey, and
others have made in excess of 575 transfers between the accounts
which were used to receive the international wires (BOA 3905, BOA
6014, BOA 3844, and BOA 9409) and other accounts held at Bank of

America, N.A., PNC Bank, N.A., BB&T, and First Citizens Bank, among

 

3puring the years the foreign wires were received, 2011 - 2013, TEYF and T. Teyf
reported approximately $211,557 of taxable income, none of which appeared to be from

foreign sources.
4puring 2011 - 2013, CTK Transportation, Inc. reported total gross receipts of

$432,548.

5Neither TEYF nor T. Teyf reported ownership, control, or authority of any foreign
financial accounts on Forms 1040, Schedule B, during the years 2011 - 2013.

6 “turisdictions of Primary Concern” and ‘Jurisdictions of Concern” in reference to
“major money laundering countries”, according to the U.S. Department of State website

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 43 of 50 4
 

other institutions,

and others.

under the control of TEYF, T. Teyf,

criminal proceeds of TEYF’s specified unlawful activities:

75.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Account Amount
BOA 3905 $ 14,676,108
BOA 6014 $ 17,924,907
BOA 3844 $ 2,777,022
BOA 9409 $ 4,036,952
BOA 1991 $ 14,939,556
BOA 9748 $ 9,000,000
BOA 3285 $ 5,962,121
BOA 1736 $ 1,300,000
BOA 1314 $ 30,000
BOA 1292 $ 56,000
BOA 3691 $ 60,000
BOA 1563 $ 40,000
BOA 7892 $ 25,000
BOA 4884 $ 267,500
FCB 3951 $ 2,450,000
BBT 1502 $ 5,035,000
FCB 3812 $ 5,035,007
FCB 0897 $ 5,000,000
PNC 4726 $ 5,035,000
PNC 4742 $ 5,035,000
TEYF, T. Teyf, Cotter,

Timofeev,

The table below shows the aggregate deposits of

Timofeev, and Timofeeva executed

the following transactions of funds traceable to the criminal

proceeds of TEYF’s specified unlawful activity,

$10,000:

Account #
BOA 6014
BOA 9409
BOA 9409
BOA 9409
BOA 3844

Type Date
DEBIT = 05/29/2014
DEBIT 09/02/2014
DEBIT 09/25/2014
DEBIT 11/04/2014
DEBIT — 01/20/2015

Description
Transfer to BOA 1991
Transfer to BOA Checking 0990
Wire to PNC Checking 5564
Wire to PNC 5564
Transfer to BOA 6014

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18

each in excess of

FF FA HH

Page 44 of 50

Amount
9,000,000
50,000
30,000
19,000
200,000

43
BOA 1991 DEBIT 01/26/2015 BOA 6014 $ 2,000,000
BOA 6014. DEBIT 02/12/2015 Wire to BOA 1736 $ 450,000
BOA 9409 DEBIT 02/19/2015 Wire to ‘Wells Fargo Checking 1952 $ 132,000
BOA 6014. DEBIT 11/06/2015 Transfer BOA 1736 $ 700,000
BOA 6014. DEBIT 02/03/2016 Transfer to BOA 1736 $ 100,000
BOA 6014. DEBIT 06/14/2016 Transfer to BOA 3844 $ 300,000
BOA 6014. DEBIT 06/22/2016 Transfer to BOA 9748 $ 9,000,000
BOA 6014. DEBIT 08/30/2016 Transfer to BOA 1563 $ 40,000
BOA 3285 DEBIT 10/12/2016 Payment of Real Estate Taxes 6510 New $ 50,662
Market Way, LLC
BOA 1736 CHECK 11/29/2016 CHECK #1074 Payable to John Cotter $ 50,000
"INVEST RETURN"
BOA 1736 CHECK 11/29/2016 Check #1075 Payable to John Cotter "PROFIT" $ 21,857
BOA 1736 DEBIT 08/11/2017 Transfer to BOA 4884 $ 260,000
BOA 6014 DEBIT 11/02/2017 Transfer to BOA 7892 $ 25,000
BOA 1991 DEBIT 02/14/2018 Wire to FCB 3812 —$ 5,035,007
BOA 1991 DEBIT 02/14/2018 Wire to BB&T 1502 $ 5,035,000
BOA 1991 DEBIT 02/14/2018 Wire to PNC 4726 $ 5,035,000
BOA 9748 DEBIT 04/02/2018 Wire to FCB 3951 $ 50,000
BOA 9748 DEBIT 04/04/2018 Wire to FCB 3951 $ 1,000,000
BOA 3905 DEBIT 04/23/2018 Official Check $ 1,087,804
BOA 3905 DEBIT 05/10/2018 Transfer to BOA 1314 $ 30,000

{

Analysis of Other Financial Records

76. Despite admitting to an annual salary of approximately
$83,200 (Timofeev) and $57,200 (qiakbeeray,, neither Timofeev nor
Timofeeva have filed an Individual Income Tax Return for income
earned in the U.S. for the years 2015, 2016, or 2017.
TEYF and T.

77. For the calendar years 2011 through 2014,

Income Tax Returns (Forms

Teyf£ filed annual U.S. Individual
1040/1040A) with the Married Filing Joint status’. The following

is a summary of the information from TEYF’s and T. Teyf’s Forms

 

7 Pursuant to 26 C.F.R. §1.1-1(b) (Citizens or Residents of the United States Liable to
Tax), all citizens of the United States, wherever resident, and all resident alien
individuals are liable to the income taxes imposed by the Internal Revenue Code whether

the income is received from sources within or without the United States.
6 GP

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 45 of 50
1040/1040A:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Summary of Income, Deductions, Credits, and Tax
2011 ~ 2012 2013 ? 2014

Wages $41,667 $48,623 $25,200 $ 9,016
Interest $11,488 | $50,483 $34,096 $ 30,838
Gains/Losses (s 37138)
Schedule E ($160,285)
Total Income - $53,155 $99,106 859,296 ($123,569)
Taxable Income $23,055 $68,206 $27,596 ($213,657)
Due/ (Refund) ($4,892) S 252 ($1,608) ($ 982)

"D4 Summary of Affirmative Answers on Schedule B Part

TIL (Foreign Accounts and Trusts) 8:

 

 

 

 

2011 . | 2012 2013 : 2014
Jas No No No No Answer Provided
gr No No No | No Answer Provided
Gains/Losses

 

 

 

 

 

 

 

 

8 On Schedule B, Part III of Forms 1040/1040A, U.S. taxpayers are required to
affirmatively answer whether or not they “had a financial interest in or signature
authority over a financial account located in a foreign country.” The answers to
questions in Form 1040/1040A, Schedule B, Part III are made “under penalties of
perjury,” with the declaration that the taxpayer has ‘examined this return and
accompanying schedules and statements, and to the best of my knowledge and belief,
they are true...”
9 At any time during the year, did you have a financial interest in or signature
authority over a financial account (such as a bank account, securities account, or
brokerage account) located in a foreign country? See instructions

10 During the tax year, did you receive a distribution from, or were you the grantor

of, or transferor to, a foreign trust?

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 46 of 50
 

 

78. For the calendar years 2012 through 2016,

(U.S.

name of CTK Transportation Inc.

information from the CTK Transportation Inc.

Income Tax Return for an S Corporation)

Forms 1120S

were filed in the

The following is a summary of the

Forms 1120S:

 

 

 

 

 

 

2012 2013 2014 2015 “2016
Gross Receipts|$ 0| $432,548 $794,415 $4,817,666 $3,149,945
Cost of Goods
sold é- 91S 0 $ 0 ($899,176) ($669,779)

Net Receipts |$ 0 $432,548 $794,415 $3,918,490 $2,480,163

Less: Total

Deductions $ o| ($411,464) | ($822,352) ($4,091,530) ($2,713,590)

Ordinary

Income/(Loss) |$ 0O| $ 21,084 ($ 27,937) | ($ 173,040) | (S$ 233,427)

 

 

 

 

 

 

 

79. For purposes of this seizure warrant,
cause to believe the aforem

pursuant to 18° U.S.C.

SUMMARY OF PROBABLE CAUSE

involved in money laundering

1956 (a) (2),

a.

TEYF conspired with

1957, and 1956(h) based on the following:

we have probable
entioned assets are subject to seizure
§§ 981, 982, and forfeiture as property

transactions pursuant to 1956 (a) (1),

Prior to becoming a resident of the United States,

senior Russian government officials to

extort bribe/kickbacks from subcontractors of large Russian

military contracts.

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 47 of 50

TEYF employed others to facilitate the

f®
transfer of his portion of the proceeds from the criminal
scheme to financial institutions in foreign countries,
largely consisting of the high-risk jurisdictions of Cyprus
and Hong Kong.

b. After arriving in the United States TEYF received
294 wires from foreign sources worth Sree $39,500,000, into
bank accounts in the name of TEYF, Cotter, and T. Teyf, who
stated to U.S. Officials that she was a homemaker. TEYF and
co-conspirators attempted to conceal the source of the
foreign wire by using shell corporations organized in
countries known to harbor money: laundering operations.
Additionally, the wires received by § TEYF included
descriptions such as “Payment for Buying BpEEB OnE for
seubdeiak ety $9,285,000 despite declarations made kis U.S.
Officials that the owners of FG Delta Plus did wat include
TEYF; “Payment for Services”/"Payment for Goods” -for
approximately $8,160,000, despite TEYF reporting a pavieekine
net loss in the years 2011 - 2014 on his U.S. Individual
Income Tax Returns; and “Transfer for Own Funds” toe
anphosiianety $4,040,000, despite declaring that neither TEYF
or T. Teyf had a financial interest in or Signature authority
over a financial account located in a foreign country.

c. From 2011 - 2013, TEYF and others conspired to use

financial institutions of the United States to launder over

Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 48 of 50 Gi
47
 

$39,415,000 of criminal proceeds from schemes TEYF organized
prior to his residency in the United States.

80. The funds contained in BOA 3905, BOA 6014, BOA 3844, BOA
9409, BOA 1991, BOA 9748, BOA 3285, BOA 1736, BOA 1314, BOA 1292,
BOA 3691, BOA 1563, BOA 7892, BOA 4884, FCB 3951, FCB 0918, BBT
1502, FCB 3812, FCB 0897, BBT 4304, and PNC 4726 represent the
proceeds of specified unlawful activity due to TEYF’s use of the
aforementioned accounts, nominees, and co-conspirators to launder
- the proceeds of a criminal bribery/kickback scheme.

81. The defendant funds and proceeds traceable thereto are
identical to property involved in, or traceable to, transactions
or attempted transactions in violation of 18 U.S.C. § 1956 and
1957. Therefore the .aforementioned assets are liable to
condemnation and forfeiture to the United States pursuant to 18
U.S.C. §§ 981(a) (1) (A) and 982(a) (1).

82. Because the property sought to be seized can be easily
moved or transferred, out of the reach of the United States a
restraining order under Title 21, United States Code, Section

853(e) would not be sufficient to assure the availability of the

property for forfeiture.”

Case 5:18-mj-02084-JG Document1 Filed 12/05/18 Page 49 of 50 48 Hil
Further the affiants saith naught.

bel bps

ERIC J& PHILLIPS /
SPECIAL AGENT
INTERNAL REVENUE SERVICE

f )
Pt a- Pde (
ROBERT A. RICHARDS

SPECIAL AGENT
FEDERAL BUREAU OF INVESTIGATION

On this on. of December 2018, (Loh Ze A (A dnpids, U2 “<— hee (ha Ces before

me via reliable electronic means, wes-placed under oath, and attested to the contents of this Affidavit.

Wer

 

 

JAMES) E. GATES

UNITED STATES MAGISTRATE JUDGE

: &
Case 5:18-mj-02084-JG Document 1 Filed 12/05/18 Page 50 of 50
